DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6 November 2020.  These drawings are approved.
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2020.  Upon the allowance of a generic claim (which may very well occur), there is a possibility that this claim with be re-joined.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19 and 20 been renumbered as claims 25 and 26
Claim 1 is objected to because of the following informalities:  insert “are” before “adapted” (claim 1, line 10) solely for issue of grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 is deemed indefinite for the same reason mentioned prior with regard to claim 1.  Applicant corrected this matter in claim 1 and new claim 26, but for some reason (assumed to be unintentional) did not in new claim 25.  It is suggested that “adapted to be” inserted after “are” (claim 25, line 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stremel (USP 1,600,373) in view of Meyers (USP 3,457,580).  Stremel discloses a drain cleaning cable comprising an inner core (7), outer helically wound wire (1) and a connector (5) coupled to a first end of the inner core and outer wire and includes means to attach a cleaning element (2).  The connector includes outer spiral grooves or threads (in portion 6: page 1, lines 87-91) for attachment to the outer wire.  The connector (5) also includes a cylindrical body with a bore that receives the inner core.  As the cable moves through a pipe with bends therein, the outer wire would tend to “collapse” onto the inner core.  Going back to clai m1, the claims are read as being to the (drain cleaning) cable and not to the combination with the drum.  As such the second end of the cable of Stremel would be able to be engaged with a drum (in any event, a common feature of known drain cleaners).  With regard to the amendment, Meyers discloses a similar drain cleaning cable including a core (44 in fig 4 or 54 in fig 5) and an outer wire coil (42 in fig 4 and 52 in fig 5).  Meyers also discusses in detail the relative properties of the core and outer wire coil, in particular giving examples of relative weights thereof.  One example is that the outer wire core has a weight of .302 lb/ft (column 4, line 51) (15.1 lbs per 50 feet) and a core has a weight of .1038 ln/ft.  (column 4, line 65) (5.19 lbs per 50 feet).  In light of the teaching of Meyers that an analogous cleaning cable may have a core and outer wire with a weight within the recited ranges, one of ordinary skill would deem it obvious to modify the device of Stremel as such to provide a cleaning cable that is strong but has a reduced weight (discussed in Meyers).  
Claims 1-5,9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (USP 2,630,590) in view of Meyers (USP 3,457,580).  See above comments regarding the drum.  O’Brien discloses a cleaning cable comprising an inner core (11), outer coiled wire (12) and a connector (14) (see figure 6) coupled to a first end of the core by welding (20) and a first end of the coiled wire (12) and the connector and further wherein the connector is coupled to a cleaning tool (15).  See the detailed description above made with regard to the core and outer wire of Meyers and the the relative weights thereof.   One of ordinary skill would deem it obvious to modify the device of O’Brien as such for much the same reasons provided above. 
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Stremel (USP 1,600,373) or O’Brien (USP 2,630,590) as applied to claim 1 above, and further in view of Silverman (USP 2,244,735).  See page 2 (column 1, liens 38-47) of Silverman which mentions that the outer coil wire (12) may have an “open wind”.  Provision of such a feature for the coil wire (1) of Stremel or (12) of O’Brien would be obvious to one of ordinary skill to adapt to conforming to abrupt bends in a pipe.  ‘735 also teaches a tempered (heat treated) wire (page 1: column 2, line 12).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stremel (USP 1,600,373) as applied to claim 1 above, and further in view of Deutsch et al (USP 2,880,435).  Provision of a first (female) connector (30) at one end of a (drain cleaning) cable and a second (male) connector (28) at a second end of a cable is taught by Deutsch.  Such would allow one to extend the length of the cable to suit the desired user thereof.
Allowable Subject Matter
Claim 26 is allowed.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14,15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6 November 2020 have been fully considered but they are not persuasive, at least in their entirety.   The examiner has reconsidered the rejection of a number of the claims and has determined that some of the dependent claims as well as new claims 25 and 26 define over the prior art.  Claim 1 was amended in a manner which is not exactly as recited in (original) claim 12.  Looking at the prior art of record, both Stremel and O’Brien are pertinent to the (drain cleaning) cable as recited in claim 1.  Looking to Meyers (USP 3,457,580) again, it provides a good description of the weight of a core (44 in fig 4 and 54 in fig 5) and an outer (coiled) wire (42 in fig 4 and 52 in fig 5).  It goes to great length to describe how providing the cable of figs 3-5, in particular with a core, results in a strong cable with much less overall weight.  An exemplary example describes an outer wire core of .302 lbs/ft (column 4, line 51) (15.1 lbs per 50 feet) and a core of .1038 lbs/ft (5.19 lbs per 50 feet).  Such is within the clamed ranges (as amended) and would be obvious to one having ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723